ORIGINAL                                                                                         07/06/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: PR 20-0004

                                           PR 20-0004
                                                                                      FILED
                                                                                      JUL 0 6 2020
                                                                               Bowen Greenwood
  IN RE THE PETITION OF                                                 OR        f Supreme Court
                                                                               Mte of Montana
  LOWELL CHANDLER




           Lowell Chandler has petitioned this Court for admission to active status in the State
 Bar of Montana after having been on inactive status since October 2019.
           IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
 Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
           IT IS FURTHER ORDERED that Petitioner has shown that his occupation during
 inactive status is sufficient to warrant admission to active status without being required to
 make up continuing legal education requirements for the time Petitioner was on inactive
 status.
           The Clerk is directed to provide copies of this Order to Petitioner and to the State
 Bar of Montana.
                           -117
           DATED this        day of July, 2020.


                                                     For the Court,



                                                     By
                                                                      Chief Justice